DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022, has been entered. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 1-20 is withdrawn in view of applicants’ arguments and claim amendments.    

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites, inter alia, that “the nano-ridge has a length along a longitudinal axis of the nano-ridge that is greater than either of a width or a height of the nano-ridge perpendicular to the longitudinal axis of the nano-ridge.”  However, the nano ridges (200) in Figs. 2-4 of the instant application all possess a length along the longitudinal axis which is greater than both the width and height of the nano-ridge.  There does not appear to be any teaching or suggestion in the specification that either the width or the height is greater than the length.  Accordingly, the specification as originally filed does not provide support for nano-ridges in which the length is greater than “either of a width or a height.”  The Examiner’s suggestion is to amend claim 1 to recite, for example, that the length is “greater than each of a width and a height of the nano-ridge.”  Dependent claims 2-20 are similarly rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 5-8, 10-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Kunert, et al. entitled “III/V nano ridge structures for optical applications on patterned 300 mm silicon substrates,” Appl. Phys. Lett., Vol. 109, p. 091101 (2016) (hereinafter “Kunert”) in view of U.S. Patent Appl. Publ. No. 2015/0037925 to Evans, et al. (“Evans”) and further in view of U.S. Patent Appl. Publ. No. 2018/0033872 to Bao, et al. (“Bao”).  
Regarding claim 1, Kunert teaches a method for growing at least one II/V nano-ridge on a silicon substrate in an epitaxial growth chamber (see, e.g., the Abstract, Figs. 1-4, and entire reference), wherein the nano-ridge has a length along a longitudinal axis of the nano-ridge that is greater than either of a width or a height of the nano-ridge perpendicular to the longitudinal axis of the nano-ridge (see, e.g., Fig. 1 and pp. 1-2 which teach that the length of the GaAs nano-ridges is greater than the width and height of the nano-ridges), the method comprising:
patterning an area on a silicon substrate thereby forming a trench on the silicon substrate (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach providing a Si(001) substrate which has necessarily been patterned in order to form narrow oxide trenches thereupon); and
growing the at least one III/V nano-ridge (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach the growth of nano-ridges comprised of GaAs within the trenches), wherein growing the at least one II/V nano-ridge comprises: 
initiating growth of the at least one III/V nano-ridge in the trench, thereby forming a filling layer of the at least one II/V nano-ridge inside the trench  (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach that growth of a GaAs nucleation layer is initiated within the trenches using TEGa and TBAs precursor gases at a temperature of 360 °C); and
continuing growth of the at least one HI/V nano-ridge out of the trench on top of the filling layer by providing at least one group III precursor and at least one group V precursor in the epitaxial growth chamber, thereby forming a top part of the at least one III/V nano-ridge (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach that growth of GaAs nano-ridge within the trenches is continued using TMGa and TBAs at a temperature of 580 °C), 
wherein at least one surfactant is added in the chamber in addition to the at least one precursor when the III/V nano-ridge is growing out of the trench, thereby changing the growth characteristics of the III/V nano-ridge such that the III/V nano-ridge forms a flat (001) top surface (see, e.g., Fig. 1 and the first paragraph on p. 2 which teach that TBAs is continuously supplied as the As source while the Ga source is switched from TEGa to TMGa after growth within the trench has initiated and continues until after the nano-ridge has grown out of the trench; accordingly, in providing the claim with its broadest reasonable interpretation TMGa may be considered as the claimed surfactant that is provided in addition to the TBAs precursor).  
Kunert does not explicitly teach that at least one surfactant is added in the chamber in addition to the at least one group III precursor and the at least one group V precursor when the III/V nano-ridge is growing out of the trench, thereby changing the growth characteristics of the III/V nano-ridge such that the III/V nano-ridge forms a flat (001) top surface.  However, in Figs. 1-2 and ¶¶[0017]-[0023] as well as elsewhere throughout the entire reference Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition.  In ¶[0018] Evans specifically teaches that the use of a surfactant during growth of a Group III-V semiconductor improves the surface mobility of adatoms so that they more easily find the lowest energy states and therefore form a cohesive high-quality crystal structure with ¶[0021] specifically teaching the use of bismuth as a surfactant and ¶[0017] specifically teaching that the surfactant may be added at the same time as the III-V precursor.  The surfactant functions to improve the carrier mobility and reduce the background free carrier concentration in superlattice structures.  Thus a person of ordinary skill in the art would look to the teachings of Evans and would be motivated to add a surfactant such as Bi during growth of the nano-ridge of Kunert with the motivation for doing so being to form a higher quality crystalline structure with improved carrier mobility.  Furthermore, as detailed infra with respect to the teachings of Bao, since the addition of a surfactant improves the surface mobility of adatoms so that they more easily find the lowest energy states this will necessarily promote or would be reasonably expected to promote the formation of a flat (001) top surface since this is a lower energy state.  
Kunert and Evans do not explicitly teach that the at least one surfactant is not added in the chamber when initiating growth of the at least one III-V nano-ridge in the trench or when forming a filling layer of the at least one III/V nano-ridge inside the trench.  However, in Figs. 1-3 and ¶¶0015]-[0035] as well as elsewhere throughout the entire reference Bao teaches an analogous embodiment of a method for producing a plurality of fins (206) on a substrate (202) in which a surfactant is used to control the growth mode of an epitaxial film (210), (212), and (214) deposited onto the sidewalls (216) of individual fins (206) which have been fabricated without the use of a surfatant.  In ¶[0019]-[0022] Bao specifically teaches that the epitaxial film may include a Group III-V material and that a surfactant may be added after the fins (206) have been fabricated and during epitaxial growth in order to change the growth rate on different crystal planes such that a V-shaped structure having exposed (111) planes is formed.  Then in Figs. 3A-B and ¶¶[0029]-[0030] Bao further specifies that the surfactant may be flowed continuously during the entire epitaxy process or may only be flowed at certain periods of time such as a single pulse before growth (Fig. 3A) or as multiple pulses during growth (Fig. 3B).  Thus, a person of ordinary skill in the art would look to the teachings of Bao and would be inclined to suppress or delay the addition of the surfactant of Evans during growth of the plurality of nano-ridges in the method of Kunert until after the nano-ridges themselves have been sufficiently formed with the motivation for doing so being to provide a means for altering and/or controlling the shape of the nano-ridge after it has attained the desired dimensions such that electronic and/or optoelectronic devices having the desired shape(s) may be formed thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Kunert teaches that the temperature in the epitaxial growth chamber is set to 400°C or higher when continuing growth of the at least one IH/V nano-ridge on top of the filling layer (see, e.g., the first paragraph on p. 2 which teaches that growth of GaAs nano-ridge within the trenches is continued using TMGa at a temperature of 580 °C).  
Regarding claim 3, Kunert teaches that the at least one II/V nano-ridge is grown using metal organic vapor phase epitaxy (see, e.g., the third paragraph on p. 1 which teach that growth proceeds via metalorganic vapor phase epitaxy).
Regarding claim 5, Kunert does not explicitly teach that the at least one III/V nano-ridge is grown using molecular beam epitaxy.  However, as noted supra with respect to the rejection of claim 1, in ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0022] specifically teaching that the Group III-V compounds may be formed by molecular beam epitaxy (MBE) in addition to MOVPE.  Thus, a person of ordinary skill in the art would readily recognize that MBE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose. 
Regarding claim 6, Kunert teaches that the at least one III/V nano-ridge comprises a ternary material system comprising InxGa(1-x)As wherein x is a value between 0 and 1, 0 and 1 included (see, e.g., second and third paragraphs on pp. 1-2 which teach the growth of GaAs nano-ridges in which x = 0; see also Fig. 2 and pp. 2-3 which teach the growth of InxGa(1-x)As quantum wells).  
Regarding claim 7, Kunert does not explicitly teach that the at least one III/V nano-ridge comprises a quaternary material system.  However, in at least ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0020] specifically teaching that the Group III-V compounds may include, for example, InAsSb and GaSb which together forms a quaternary material system.  Thus, a person of ordinary skill in the art would look to the teachings of Evans and would readily recognize that the Group III-V nano-ridges of Kunert may be comprised of a quaternary material system such as GaInAsSb with the motivation for doing so being to produce a Group III-V semiconductor having the desired band gap for a particular application.  
Regarding claim 8, Kunert and Evans teach that the at least one surfactant is selected from a list of surfactants, the list comprising one or more gallium-precursors, one or more indium precursors, tertiarybutylarsine, arsine gas, one or more antimony precursors, one or more bismuth precursors, one or more tellurium precursors, one or more zinc precursors, one or more magnesium precursors, one or more manganese precursors, one or more tin precursors, hydrogen chloride, carbon tetrabromide, chlorine gas, one or more bromochloromethanes, carbon tetrachloride (see, e.g., the first paragraph on p. 2 of Kunert which teaches the use of TMGa as a surfactant; alternatively see ¶[0021] of Evans which teaches the use of bismuth as a surfactant).
Regarding claim 10, Kunert and Evans teach forming an optical device in the at least one nano-ridge (see, e.g., p. 1 of Kunert which teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells; see also ¶[0023] of Evans which teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device; accordingly, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optical devices such as photodetectors, lasers, or LEDs).  
Regarding claim 11, Kunert does not explicitly teach forming an imager in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optoelectronic devices which include, for example, both a photodetector and laser for the acquisition and generation of signals for image production.  
Regarding claim 12, Kunert teaches that the at least one III/V nano-ridge is grown using metal organic vapor phase epitaxy (see, e.g., the third paragraph on p. 1 which teach that growth proceeds via metalorganic vapor phase epitaxy).
Regarding claim 14, Kunert does not explicitly teach that the at least one III/V nano-ridge is grown using molecular beam epitaxy.  However, as noted supra with respect to the rejection of claim 1, in ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0022] specifically teaching that the Group III-V compounds may be formed by molecular beam epitaxy (MBE) in addition to MOVPE.  Thus, a person of ordinary skill in the art would readily recognize that MBE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose.
Regarding claim 15, Kunert teaches that the at least one III/V nano-ridge comprises a ternary material system comprising InxGa(1-x)As wherein x is a value between 0 and 1, 0 and 1 included (see, e.g., second and third paragraphs on pp. 1-2 which teach the growth of GaAs nano-ridges in which x = 0; see also Fig. 2 and pp. 2-3 which teach the growth of InxGa(1-x)As quantum wells).  
Regarding claim 16, Kunert does not explicitly teach that the at least one III/V nano-ridge comprises a quaternary material system.  However, in at least ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0020] specifically teaching that the Group III-V compounds may include, for example, InAsSb and GaSb which together forms a quaternary material system.  Thus, a person of ordinary skill in the art would look to the teachings of Evans and would readily recognize that the Group III-V nano-ridges of Kunert may be comprised of a quaternary material system such as GaInAsSb with the motivation for doing so being to produce a Group III-V semiconductor having the desired band gap for a particular application.
Regarding claim 17, Kunert and Evans teach that the at least one surfactant is selected from a list of surfactants, the list comprising one or more gallium-precursors, one or more indium precursors, tertiarybutylarsine, arsine gas, one or more antimony precursors, one or more bismuth precursors, one or more tellurium precursors, one or more zinc precursors, one or more magnesium precursors, one or more manganese precursors, one or more tin precursors, hydrogen chloride, carbon tetrabromide, chlorine gas, one or more bromochloromethanes, carbon tetrachloride (see, e.g., the first paragraph on p. 2 of Kunert which teaches the use of TMGa as a surfactant; alternatively see ¶[0021] of Evans which teaches the use of bismuth as a surfactant).
Regarding claim 19, Kunert and Evans teach forming an optical device in the at least one nano-ridge (see, e.g., p. 1 of Kunert which teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells; see also ¶[0023] of Evans which teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device; accordingly, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optical devices such as photodetectors, lasers, or LEDs).  
Regarding claim 20, Kunert does not explicitly teach forming an imager in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optoelectronic devices which include, for example, both a photodetector and laser for the acquisition and generation of signals for image production.  

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunert in view of Evans and further in view of Bao and still further in view of U.S. Patent Appl. Publ. No. 2017/0204533 to Schunemann (“Schunemann”). 
Regarding claim 4, Kunert, Evans, and Bao do not explicitly teach that the at least one III/V nano-ridge is grown using hydride vapor phase epitaxy.  However, in Figs. 4-7 and ¶¶[0036]-[0063] as well as elsewhere throughout the entire reference Schunemann teaches an analogous method for the vapor phase deposition of high-quality Group III-V compound semiconductors by hydride vapor phase epitaxy using, for example, GaCl and AsH3 gaseous precursors.  Thus, a person of ordinary skill in the art would readily recognize that HVPE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose.
Regarding claim 13, Kunert, Evans, and Bao do not explicitly teach that the at least one III/V nano-ridge is grown using hydride vapor phase epitaxy.  However, in Figs. 4-7 and ¶¶[0036]-[0063] as well as elsewhere throughout the entire reference Schunemann teaches an analogous method for the vapor phase deposition of high-quality Group III-V compound semiconductors by hydride vapor phase epitaxy using, for example, GaCl and AsH3 gaseous precursors.  Thus, a person of ordinary skill in the art would readily recognize that HVPE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunert in view of Evans and further in view of Bao and still further in view of U.S. Patent Appl. Publ. No. 2013/0078783 to Nieh, et al. (“Nieh”). 
Regarding claim 9, Kunert does not explicitly teach forming an RF device in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of Group III-V superlattices which operate in the RF range.  This is further supported by at least Fig. 10 and ¶¶[0034]-[0039] of Nieh which teach that Group III-V layers formed on a Si substrate may be used for, inter alia, the production of RF devices.  
Regarding claim 18, Kunert does not explicitly teach forming an RF device in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of Group III-V superlattices which operate in the RF range.  This is further supported by at least Fig. 10 and ¶¶[0034]-[0039] of Nieh which teach that Group III-V layers formed on a Si substrate may be used for, inter alia, the production of RF devices.  

Response to Arguments
Applicants’ arguments filed September 7, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2018/0033872 to Bao, et al. has been introduced to teach the newly added claim limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714